DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Buelow et al. (US 20160104280).
Regarding claim 1, Buelow teaches a device 400 for processing 2D X-ray image of an object, comprising:
an input unit 406 407 409; and
a processor 405;
wherein the input configured to provide a shape related information (para 48) from an object to be irradiated provide a generic object models (model 200) provide an actual 2D X-ray image of the object (para 48 and 53);
wherein the processor 405 is configured to adapt the generic object model based on the shape related information in order to generate an individual object model (para 50 55);
wherein the processor is configured to determine, based on the individual object model, an adapted individual image processing that provides 3D information relating to the object for processing at least one part of the X-ray image, wherein 3D data of an artificial numerical object is scaled such that the 3D data is adapted towards X-ray image data of the X-ray image; and the adapted individual image 
Regarding claim 4, Buelow teaches an output unit is configured to display a result of the further processing based on the applied individual image processing modificator for processing the X-ray image (para 19 58, see PCT written opinion, PCT/EP2018/062421, 02 July 2018).
Regarding claim 5, Buelow teaches an X-ray imaging system comprising:
an X-ray imaging arrangement comprising an X-ray source and an X-ray detector; and
a device for processing a 2D X-ray image of an object, comprising: 
an input; and
a processor;
wherein the input is configured to provide a shape related information from an object to be irradiated, provide a generic object model, provide an actual 2D X-ray image of the object;
wherein the processor is configured to adapt the generic object model based on the shape related information in order to generate an individual object model;
wherein the processor is configured to determine, based on the individual object model, an adapted individual image processing modificator that provides 3D information relating to the object for processing at least one part of the X-ray image, wherein 3D data of an artificial numerical object is scaled such that the 3D data is adapted towards X-ray image data of the X-ray image; and the adapted individual image processing modificator is applied for further processing of the X-ray image;
wherein the X-ray imaging arrangement is provided to generate the actual X-ray image of the object arranged between the X-ray source and the X-ray detector (see above, figure 4, para 50, 57-59, see PCT written opinion, PCT/EP2018/062421, 02 July 2018).
Regarding claim 6, Buelow teaches a method for processing a 2D X-ray image of an object, comprising:
providing a shape related information from an object to be irradiated; 
providing generic object model data;

determining, based on the individual object model, an adapted individual image processing modificator that provides 3D information relating to the object for processing at least one part of an X-ray image, wherein 3D data of an artificial numerical object is scaled such that the 3D data is adapted towards X-ray image data of the 2D X-ray image;
providing an actual 2D X-ray image of the object; and
applying the adapted individual image processing modificator for further processing of the X-ray image (see above, para 50, 57-59, see PCT written opinion, PCT/EP2018/062421, 02 July 2018).
Regarding claim 7, Buelow teaches the further processing comprises an image modification that comprises an improved scatter correction (para 50, 57-59, see PCT written opinion, PCT/EP2018/062421, 02 July 2018).
Regarding claim 8, Buelow teaches the further processing comprises an image interpretation that comprises a feature analysis (para 18, see PCT written opinion, PCT/EP2018/062421, 02 July 2018).
Regarding claim 14, Buelow teaches a non-transitory computer-readable medium having one or more executable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to perform a method for processing a 2D X-ray image of an object, comprising: providing a shape related information from an object to be irradiated; providing generic object model data;
adapting the generic object model data based on the shape related information to generate an individual object model;
determining, based on the individual object model, an adapted individual image processing modificator that provides 3D information relating to the object for processing at least one part of an X-ray image, wherein 3D data of an artificial numerical object is scaled such that the 3D data is adapted towards X-ray image data of the 2D X-ray image; providing an actual 2D X-ray image of the object; and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buelow in view of Mawdsley et al. (US 20190021682).
Regarding claim 2, Buelow fails to teach the processor is configured to convert image data in a predetermined area of the X-ray image into specific transmission values based on actually applied X-ray radiation parameters and determine the shape related information based on the specific transmission values.
Mawdsley teaches converting transmission value to attenuation values by dividing the signal.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the imaging with the converting as taught by Mawdsley, since it would provide better image.
Claims 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buelow in view of Agfa (EP 1349098).
Regarding claims 3 and 10, Buelow fails to teach the shape related information is determined via a range measurement determining the actual distance of the object to the detector.
Agfa teaches determining the object-detector and source-object distance.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the shape related information of Buelow with the determination as taught by Agfa, since it would provide better shape information.
Regarding claim 11, Buelow teaches the range measurement is configured as a stereo camera.

It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the range measurement of Buelow with the known stereo camera, since it would provide more acute data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOON K SONG/Primary Examiner, Art Unit 2884